Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
13-MAY-2019
08:22 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rules 12.l(e) and 30, and Fisher may
request relief from default by motion; and
           (5) Fisher took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           Dated: Honolulu, Hawai'i, May 13, 2019.




                                        D�
                                      Associate Judge
                                            .         .
                                       �/(�
                                      Associate Judge




                                  2